Citation Nr: 0004803	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.

This matter arises from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
frostbite of both feet, bilateral hearing loss, and PTSD.  
During the pendency of the appeal, the veteran was granted 
service connection for PTSD and assigned a 10 percent rating.  
He appeals for a higher rating. 


FINDINGS OF FACT

1.  The veteran was engaged in combat during service as 
reflected by his military occupational specialty (MOS) and 
his combat infantryman badge (CIB).  

2.  The veteran sustained a cold injury to both feet during 
his tour of duty in Korea, and there is medical evidence that 
he currently has residuals of frostbite of the feet.

3.  There is no medical evidence linking the veteran's 
currently diagnosed bilateral sensorineural hearing loss to 
military service.

4.  The veteran's PTSD is productive of mild or transient 
symptoms as characterized by nightmares and depressed mood 
without anxiety, suspiciousness, panic attacks, or mild 
memory loss.  



CONCLUSIONS OF LAW

1.  Residuals of frostbite of the feet were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 
 
2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court), has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Cold Injury Both Feet

At the outset, the Board finds that the veteran's claim for 
residuals of a cold injury of the feet is well grounded.  
That is, as he has a diagnosis of residuals of frostbite of 
the feet linked to a cold injury while on active duty in 
Korea, he has met the minimum requirements of presenting a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).
The veteran asserts that he sustained frostbite to both feet 
while stationed in Korea for a year.  However, the service 
medical records are without complaint or clinical finding of 
cold injury or frostbite.  The veteran did present with 
hemorrhage of the small blood vessels of three of his toes in 
February 1953, and it was attributed to a basketball injury 
which improved after a day.  His separation examination 
report noted that his left foot ached and that he had a 
history of "busted blood vessels," but there was no 
diagnosis or indication of residual sequelae.  

In conjunction with his claim for compensation, the veteran 
was afforded a VA examination of his feet in November 1997.  
He reported that both of his feet were frostbitten in January 
and February 1952, while he was in Korea.  He complained of 
pain in both feet that was worsening, particularly at night 
and in cold weather.  He stated that he wore socks to bed to 
keep his feet warm.  A physical examination revealed coolness 
of both feet to palpation with no discoloration.  The dorsal 
pedis and anterior tibial artery pulses were normal.  There 
was no swelling or deformity of the feet or ankles and the 
arches were normal.  An X-ray of both feet revealed no 
evidence of bone or joint abnormality in the left foot to 
represent residuals of frost bite injury.  However, the right 
foot showed moderate to moderately severe arthritic changes 
which appeared degenerative or post-traumatic.  The 
radiologist recommended correlation with the veteran's 
history.  The examiner reported diagnoses of bilateral 
frostbite of the feet still moderately symptomatic; moderate 
to severe arthritis both feet, degenerative type secondary to 
frost bite; bilateral calcaneal spurs, symptomatic, most 
likely secondary to frostbite.  

The veteran appeared for an RO hearing in January 1999.  He 
testified that he arrived in Korea with only leather combat 
boots that were neither insulated nor waterproof.  He noticed 
when changing socks that the skin was peeling on the bottom 
of his toes and front portion of his feet.  The medic gave 
him some ointment and told him to be careful.  He stated that 
at one point his skin looked a bit dark, but with the leather 
dye from the boots it was hard to tell.  He was in Korea for 
approximately one year.  

Subsequent to the hearing, in March 1999, the veteran was 
afforded another VA examination for cold injury as the VA 
protocol for evaluating frostbite was changed in 1998.  The 
examiner reiterated the veteran's report of history, 
including that the veteran's feet were in snow most of the 
time he was in Korea.  The examiner noted no particular 
hyperhidrosis of the feet, but there was occasional tingling 
and numbness of the feet, which was "not an outstanding 
symptom."  He indicated that the veteran's main problem was 
constant coldness of his feet, necessitating wearing 
stockings to bed during the winter.  The physical examination 
revealed some thickening of the nails and some mild pitting 
edema and discoloration of the lower ankles secondary to what 
appeared to be varicosities.  There was no history of heart 
difficulty.  The feet were cool to the touch.  Circulation in 
the popliteal and femoral areas bilaterally was normal.  
There was no evidence of vascular problems.  The diagnosis 
was reported as: History of cold exposure with intolerance to 
cold weather, sensitivity to the cold manifested since 
exposure, and history of inadequate footwear during first 
part of tour of duty in Korea, prior to the issuance of cold-
resistant footwear.

While there is no medical evidence of frostbite during 
service, because the veteran served in combat, 38 U.S.C.A. 
§ 1154(b) is for consideration.  In that regard, it is clear 
from the record, that both the veteran's MOS as an 
infantryman, and his receipt of the CIB, indicate that he was 
engaged in combat.  Therefore, he is allowed the benefit of 
38 U.S.C.A. § 1154(b), which relaxes evidentiary requirements 
in establishing that an injury was sustained during service.  
The Board finds that the veteran's testimony that he was 
exposed to extreme cold without insulated footwear is 
consistent with the circumstances and conditions of his 
service.  Further, in view of the current medical diagnosis 
of residuals of frostbite, and the physician's comments 
regarding the veteran's cold injury while on active duty, and 
considering that there is no indication of such an injury 
post-service, the evidence is at least in equipoise as to 
whether the veteran's current residuals of frostbite are 
linked to service.  Accordingly, service connection  for 
residuals of frostbite of the feet is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Hearing Loss

As noted previously, although the veteran engaged in combat, 
and application of 38 U.S.C.A. § 1154(b) is for 
consideration, the veteran must first cross the threshold of 
establishing a well-grounded claim for service connection.  
While the Board accepts the veteran's testimony that he was 
exposed to the firing of machine guns, small arms, and 
artillery during service, there is no medical evidence to 
link any hearing loss to military service.  The veteran's 
service medical records reflect no complaints or clinical 
findings regarding hearing loss.  The entrance examination 
showed a 15 whispered voice test bilaterally, and the 
separation examination report of March 1953 showed 15/15 
spoken voice and whispered voice, bilaterally.  

Despite the veteran's January 1999 testimony that he was 
diagnosed with defective hearing when he went to work at 
Westinghouse Electric in June 1953, there is no medical 
evidence to support his contention.  Moreover, the initial 
record of hearing loss is a May 1996 private audiogram, which 
reflects the veteran's complaints of decreased hearing in the 
previous 15 years.  He was noted to be employed as a machine 
operator and reported that he wore hearing protection "when 
possible."  The diagnosis was reported as bilateral 
symmetrical sensorineural hearing loss.  The evaluator noted 
that there was no known cause for the hearing loss.  

A November 1997 VA audiogram and examination also concluded 
that the veteran had moderate to moderately severe 
sensorineural hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left ear.  However, 
there was no medical evidence to link the condition to 
military service.  The Board considered the veteran's 
testimony that he was exposed to loud artillery fire during 
service, and his assertion that he wore ear plugs or some 
hearing protection during his more than 40 years as a 
machinist, but he has still failed to establish the presence 
of a well-grounded claim as there is no medical evidence to 
show that current hearing loss is related to military service 
of more than forty-seven years ago.  Notwithstanding that the 
relaxed evidentiary burden of 38 U.S.C.A. § 1154(b) applies 
in the instant case, it goes only to the occurrence of an 
event during service, it does "not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Clyburn v. West, 12 Vet. App. 296 303 (1999).  The 
veteran must still submit sufficient evidence of a causal 
nexus between an in-service event and his current disability 
to meet his initial burden of establishing a well-grounded 
claim and to reap the full benefit of 38 U.S.C.A. § 1154(b).  
See Kessel v. West, 13 Vet. App. 9, 17 (1999); Arms v. West, 
12 Vet. App. 188, 195-200 (1999); Wade v. West, 11 Vet. App. 
302, 304-05 (1998); Caluza v. Brown, 7 Vet. App. 498, (1996).  
Accordingly, as there is no medical evidence to link the 
veteran's currently diagnosed hearing loss to military 
service, the claim must be denied as not well grounded.  

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claim for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  

In addition, by this decision, the Board is informing the 
veteran that medical evidence that his hearing loss is 
related to service is required to render his claim well 
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995); Allen v. Brown, 7 Vet. App. 439 (1995).  

Further, the Board recognizes that this claim is being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App.  425, 432 (1996).  




II.  Increased Rating for PTSD

The veteran was granted service connection for PTSD during 
the pendency of the present appeal, and assigned a 10 percent 
rating effective September 1997.  He noted an appeal to the 
assignment of this disability rating, and, as such, the claim 
for the increased rating is well grounded.  See 38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

After reviewing the claims file, the Board further finds that 
the duty to assist the veteran has been met and that the 
record as it stands allows for an equitable determination of 
the veteran's appeal.  See 38 U.S.C.A. § 5107(a). 

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, since this claimant timely 
perfected his appeal of an initial evaluation, appellate 
review must consider the applicability of "staged ratings" 
based upon the facts found during the time period in 
question.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  With 
regard to mental disorders in particular, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(a),(b) (1999).  

The veteran was assigned a 10 percent rating for PTSD 
symptomatology based upon a VA examination report of March 
1999, his January 1999 hearing testimony, and VA outpatient 
reports from February 1998 through January 1999.  

The veteran's PTSD symptoms are evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  According to this 
schedular criteria, a 10 percent rating is indicative of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is indicative of PTSD symptomatology that 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).   

The veteran was afforded a VA examination in November 1997 
and found to have dysthymia and periodic anxiety without 
meeting the criteria for PTSD.  His global assessment of 
functioning (GAF) score was reported to be 75, with a good 
social life and adjustment to retirement.

The veteran's initial diagnosis of PTSD was rendered in 
February 1998 at a VA outpatient mental health clinic.  He 
reported that he had increasing difficulty with depression 
and multiple symptoms of combat-related stress such as 
nightmares, intrusive memories, exaggerated startle response 
and sleep disturbance.  He was referred for psychological 
testing and was found to be suffering from a mild, chronic 
depression and was experiencing mild difficulty with minimal 
residual symptoms of PTSD.  The VA psychologist noted that 
the veteran was likely to have experienced a traumatic event 
in the past and the event continued to be a source of 
relatively mild or transient distress and anxiety.  The 
psychologist noted that the veteran had maintained steady 
employment from the time of separation from service to 
retirement, and continued to work an 8 hour shift as a 
machinist 2-3 days a week.  He used his work as a distraction 
and his symptoms had increased when he reduced his workload.  
He had been married to the same woman for more than 40 years.  
The psychologist noted that the veteran's current problems 
with depression and PTSD reflected, in part, his difficulty 
adjusting to retirement and his advancing age.  The diagnoses 
were reported on Axis I  as dysthymic disorder, early onset; 
PTSD, combat type, chronic, mild, with minimal residual 
symptoms.  The veteran's GAF score was reported as 70.  

VA outpatient records from February 1998 through January 1999 
show that the veteran was involved in individual counseling 
and was being treated through the PTSD program at the VA 
Medical Center.  He reported in January 1999 that he felt 
estranged from others and generally avoided emotions.  He was 
noted to be significantly distressed.  

During his January 1999 hearing, the veteran testified that 
he had trouble sleeping and experienced nightmares as a 
result of his experiences in Korea.  He said that he saw many 
people wounded and killed and still woke up in a cold sweat 
sometimes.  He testified that he was in individual therapy 
about once a month for his PTSD symptoms, and continued to 
work 2-3 days a week at the machine shop.

The veteran's wife testified that she knew her husband before 
his military service, indeed, they were engaged.  She stated 
that he came back from Korea very nervous and quiet.  He 
would not talk and kept everything to himself.   

A March 1999 VA examination for PTSD reiterated the veteran's 
history of combat exposure and nightmares 4-5 times a week.  
The veteran reported that his marriage of 46 years was stable 
and he denied marital or family problems.  The mental status 
evaluation showed that the veteran's affect was somewhat 
flattened and tense.  His insight and judgment were good and 
his peer relationships were fair.  He temper was controlled.  
He reported middle sleep disturbance and nightmares about 
recurring combat and battles in Korea.  His memory and 
concentration were adequate.  He was somewhat depressed and 
his moods were variable.  He harbored some survival guilt and 
was angry about the war.  His only hobby was gardening and 
his social life was minimal.  His Axis I diagnosis was 
reported as: PTSD with underlying depression.  The examiner 
noted that there was no coexisting diagnosis such as 
dysthymia or adjustment disorder with depressed mood, etc.  
He was noted to meet the criteria for PTSD with some mild 
interpersonal problems and some mild underlying depression 
with guilt and anger.  The veteran's GAF score was reported 
as 65, and his prognosis was noted to be good with continued 
treatment.  The examiner noted that the veteran was 
moderately incapacitated.  He had insight into his problems 
and was functioning adequately in the family, although he was 
pessimistic at times.  

In reviewing the record in its entirety, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for PTSD at any time since the 
September 30, 1997 grant of service connection.  The 
veteran's PTSD is productive of no more than mild social and 
occupational impairment as evidenced by the accompanying VA 
mental health records and VA examination reports.  

The veteran reports nightmares weekly and intrusive memories, 
but there is no medical evidence of anxiety, suspiciousness, 
panic attacks, or mild memory loss (such as forgetting names, 
directions, recent events).  While there is some evidence of 
depressed mood, there is no indication that the veteran has 
more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The veteran was 
steadily employed after service until his retirement in 1993, 
and he continues to work part-time.  He has been married for 
46 years and has raised two children.  There is no evidence 
to show any trouble in his family or peer relationships.  In 
addition, his GAF scores of 65 to 70 are reflective of no 
more than mild symptoms (depressed mood and mild insomnia), 
but generally functioning pretty well with meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  The Board 
notes that the VA psychiatrist recorded that the veteran was 
moderately incapacitated in March 1999.  However, aside from 
the fact that the 1998 VA psychiatrist specifically noted 
that the veteran's PTSD was mild and productive of minimal 
symptoms, and that the GAF scale scores in recent years fall 
within the mild rather than moderate range, the clinical 
findings reported on the 1998 and 1999 examinations are not 
consistent with more than mild disability.  The latter 
psychiatrist also specifically opined that the veteran's PTSD 
was manifested by some mild interpersonal problems and some 
mild underlying depression with guilt and anger, and his 
prognosis was noted to be good with continued treatment.  The 
psychiatric disability picture that has been presented more 
nearly approximates mild impairment.

As the preponderance of the evidence is against a disability 
rating in excess of 10 percent, it follows that there is no 
evidence of record that is in relative equipoise, and the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is granted, subject to the provisions governing 
the award of monetary benefits.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

